PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/575,686
Filing Date: 18 Dec 2014
Appellant(s): Stenvik, Ralph, A.



__________________
Everett G. Diederiks, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated June 26, 2020, from which the appeal is taken have been modified by the advisory actions dated September 14, 2020, October 9, 2020, and November 17, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport (USPGPub 2001/0002267 Al) in view of Garcia (USPGPub 2007/0160707 Al) and Murray et al. (USPGPub 2003/0129281 Al), and as evidenced by Haines et al. (WO 2011/104564 Al).
With respect to claims 1 and 29-30, Rapaport teaches a method for making individual cheesecake snack bars through the use of extrusion, wherein a crust or dough material (base material) partially or completely surrounds a cheesecake filling (primary filling; non-flowable material) ([0010], [0018], and [0022]). In one embodiment, the snack bar is manufactured so that the crust is located only on the bottom of the cheesecake filling, providing for an open top configuration wherein the cheesecake filling is exposed on the top surface ([0007] and [0023]). Further, the cheesecake snack bar may also include a fruit filling of a soft moist texture, which is 
However, the reference fails to disclose co-extruding the secondary filling with the primary filling, wherein the primary filling is extruded from an extrusion port and wherein the secondary filling is extruded from an extrusion nozzle within the extrusion port and pushed into the primary filling within the extrusion port as to be embedded in the primary filling.
Garcia teaches a method for coextruding a stabilized gel component within a confectionery substrate to form a multiple phase confectionery article, providing two confectionery phases with distinctly different textures, mouthfeel and/or flavor ([0003]; [0012]; [0014]; [0017]; [0035]; and [0037]). The coextruded product may have a channel extending along the length, forming a U-shaped cross section, wherein the gel component is disposed in the channel, such that that substrate partially encases the gel component ([0012]-[0013]). Figure 9. illustrates an extrusion method which includes an extruder 112 connected to an extrusion nozzle 114, wherein the nozzle is placed in fluid communication with a source of the stabilized gel component by way of tubing, which dispenses the gel ([0081]; See Fig. 9). The nozzle is configured to dispense the gel component simultaneously with the extrusion of the substrate, producing a U-shaped configuration wherein the gel component is partially embedded in the substrate and exposed at the top ([0081]; See Figs. 9 and 10). Given that Fig. 9 of Garcia 
Both Rapaport and Garcia teach methods of making multi-phase confectionery extruded products comprising a filling, which is partially embedded (encased) and exposed at the top. Therefore, it would have been obvious to one of ordinary skill in the art to use the co-extrusion method as suggested by Garcia in order to obtain the smack bar of Rapaport wherein the fruit filling is embedded within and running through the length of the cheesecake filling. Since Garcia teaches that the nozzle in Fig. 9 may be further adapted or configured to dispense the stabilized gel component simultaneously or substantially simultaneously with the extrusion of the chewing gum substrate [0081] as well as another embodiment with a nozzle arrangement in the extruder that extrudes the stabilized gel component and the chewing gum together (Table 1), one of ordinary skill in the art would have found it obvious to configure the extrusion apparatus of Rapaport as modified by Garcia so that the nozzle for extruding 
Evidentiary reference, Haines et al. discloses that the extrusion or co-extrusion process enables a material to be “pushed” through a die (page 36, lines 25-30).
Given that Rapaport as modified by Garcia suggest co-extruding the secondary filling with the primary filling, wherein the secondary filling is embedded in, yet externally exposed from the primary filling on the base, the co-extrusion process is considered to push the secondary filling into the primary filling.
While the combination of references suggests that the secondary filling is substantially flush with a visible from the top surface, the references fail to expressly disclose a smooth top surface.
Murray et al. teach a method of making nutritionally superior cheese products having at least two phases wherein at least one phase is a cheese phase such as cream cheese and at least one phase is a second edible phase such as a fruit filling ([0001] and [0023]). The products are prepared by co-extruding the two or more phases such that the use of adhesives or heat is not required to bind the at least two phases ([0001] and [0022]). Depending on the extruder, a number of shapes and configurations of the extruded products can be produced, such as a bar-type shape product which is specifically disclosed in Fig. 2 panel K ([0032] and Fig. 2 (sheet 2) Panel K). Murray et al. also disclose cutting the extruded products to a desired length [0014]. In referring to Panel K in Fig. 2, Murray et al. disclose that the outer phase is 
Both Rapaport as modified with Garcia as well as Murray et al. teach methods of making snack bar type extruded products comprising a primary (outer) filling or phase that is derived from cream cheese and an inner fruit filling. In addition, Fig 2B. of Rapaport and Fig 2. Panel K of Murray et al., provide for bar shaped embodiments wherein the secondary or fruit filling is embedded in, yet externally exposed from the primary or outer cream cheese/cheesecake filling. It would have been obvious to manufacture the product of the modified Rapaport so that the primary filling has a smooth top surface, because Fig. 2 Panel K of Murray teaches that similar co-extruded snack products with smooth top surfaces were able to be obtained by a co-extrusion process at the time of filing.
Further, Rapaport discloses a method wherein the secondary filling is contained in a trough, groove, or depression running through the length of the cheesecake (primary filling) bar as previously recited. This is also demonstrated in Figures 9-10 of Garcia and in Figure 2 Panel K of Murray et al. Given that Rapaport teaches extruding a primary filling as well as embodiments such as Figure 2B, one of ordinary skill in the art at the time of filling would have found extrusion to a depth to have been obvious. Further, regarding the rest of the limitation that the secondary filling is co-extruded so as to push into the primary filling to approximately half of the depth, it would have been obvious to one of ordinary skill in the art to adjust the co-extruded secondary filling based on how much they wanted to use in the primary filling (and also snack bar).
With respect to claim 28, Rapaport as modified by Garcia teaches the method for making a snack bar as recited above. In addition, Rapaport teaches a graham cracker base ([0002], [0027], and [0033]).
Claims 2, 5-8, 25-26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport (USPGPub 2001/0002267 A1) in view of Garcia (USPGPub 2007/0160707 A1) and Murray et al. (USPGPub 2003/0129281 Al), and as evidenced by Haines et al. (WO 2011/104564 A1) as applied to claim 1 above, in view of Thomas et al. (USPGPub 2004/0258820 Al).
Regarding claim 2, Rapaport as modified by Garcia and Murray et al. teaches the limitations as recited above with respect to claim 1 wherein the primary cheesecake filling is extruded onto a base as well as wherein the primary cheesecake and secondary fruit fillings are co-extruded. In addition, Garcia teaches extrusion with a nozzle arrangement within the extruder and Fig. 9 of Garcia suggests a coextrusion apparatus, wherein the gel (secondary) filling is dispensed or extruded from a source (extrusion nozzle) located upstream of the outlet at which the substrate is extruded (extrusion port). Further, as previously disclosed, Garcia teaches that the extrusion nozzle can be further adapted or configured [0081].
However, the combination of references fails to expressly disclose wherein the extrusion nozzle is directly adjacent to the outlet opening of the extrusion port.
Thomas et al. teach a method of making an ice cream dessert with a built-in ice cream confectionery decoration which is deposited by extrusion from at least one moving nozzle [0010]. An ice cream composition is extruded continuously in the form of ribbon(s) at the extrusion nozzles onto the moving support, comprising sponge cake which acts as a base ([0011] and [0042]). Thomas et al. disclose that the set of nozzles comprises a first nozzle with a slotted nozzle outlet which is more or less parallel to the conveyor belt and a second nozzle with a slotted nozzle outlet which is more or less perpendicular to the conveyor belt, wherein both nozzles have a flattened end-piece and extrude respective ribbons of ice cream [0043].  Fixed to the second nozzle is a duct that delivers a sausage of sauce. The duct which is attached to the second nozzle opens up onto the upper end of the flattened piece through its wall, which makes it possible to produce an edging of sauce on the upper edge of the ice cream ribbon by coextrusion. Thus, Thomas et al. disclose coextruding ice cream fillings and sauce through the use of nozzles. In addition, Thomas et al. disclose that the two nozzles should preferably be placed one above the other, one of which is inclined with respect to the other as well as wherein the nozzles are more or less orthogonal to one another at their nozzle outlets ([0031] and [0034]).
Both Rapaport as modified by Garcia and Murray et al., as well as Thomas et al. teach methods of making snack/dessert type bar products through the use of extrusion and coextrusion. It would have been obvious to one of ordinary skill in the art to position the extrusion nozzle located upstream of the outlet opening of the extrusion port as suggested by the modified Rapaport, because Thomas et al. disclose that the placement of extrusion nozzles one above the other so that they are orthogonal at the outlet was found to be suitable for co-extruding filling types at the time of filing.
With respect to claims 5-7 and 26, Rapaport as modified by Garcia, Murray et al. and Thomas et al. teach the method as recited above with respect to claim 2.
In addition, Thomas et al. disclose a method of decorating dessert products with a complex attractive decoration reminiscent of the "art noveau" style using extrusion and coextrusion [0002], In order to achieve this effect the two previously recited nozzles are secured to an oscillating support, given an oscillating movement transversal to the moving support, wherein the respective movements of the nozzles and of the moving support are such that the ribbon deposited under gravity has the shape of a gathered frill folded over on itself, the folds of which run alternately in one direction and then in the opposite direction ([0012] and [0015]). In Fig. 8, Thomas et al. disclose an ice cream dessert with the built-in decoration, wherein a layer of vanilla ice cream has been deposited horizontally in a zig zag on the previous ice cream layer and another layer of vanilla ice cream has been deposited vertically and forming folds [0052]. Thus, Thomas et al. teach oscillating an extrusion nozzle during the extrusion of fillings to produce a repeating pattern that is non-linear.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rapaport as modified by Garcia in order to obtain an aesthetically pleasing coextruded snack bar with a fruit filling repeating pattern, because Thomas et al. teach a suitable coextrusion method that produces attractive decorated desserts that have a repeating pattern at the top of the product as a topping. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to oscillate the extrusion nozzle during extruding of the primary and secondary fillings because Thomas et al. demonstrate that the oscillation is necessary for achieving a zig zag pattern. Further, one of ordinary skill in the art would have found it obvious to oscillate the second or upstream nozzle of Rapaport as modified by Garcia and Thomas et al. relative to the nozzle which comprises the extrusion port beneath it in order to obtain a co-extruded secondary fruit filling with a non-linear repeating pattern that is contrasted from the other layer.
Regarding claim 8, Rapaport as modified by Garcia, Murray et al. and Thomas et al. teach the method as recited above wherein the extrusion nozzle has been oscillated during the extruding of the primary and secondary fillings to produce a repeating pattern. For instance, Thomas et al. specifically teach obtaining a zig zag pattern in Fig. 8 [0052]. Given that the combination of references teach oscillating to achieve a desired nonlinear pattern as well as a zig zag pattern that has been achieved based on the method, one of ordinary skill in the art at the time of filing would have expected said oscillation of fillings method to also be capable of obtaining a sinusoidal pattern.
Regarding claim 25, Rapaport as modified by Garcia  and Murray et al. teaches the limitations as recited above with respect to claim 1 wherein the primary cheesecake filling is extruded onto a base as well as wherein the primary cheesecake and secondary fruit fillings are co-extruded. In addition, Garcia teaches extrusion with a nozzle arrangement within the extruder and Fig. 9 of Garcia suggests a coextrusion apparatus, wherein the gel (secondary) filling is dispensed or extruded from a source (extrusion nozzle) located upstream of the outlet at which the substrate is extruded (extrusion port).
However, the combination of references fails to expressly disclose wherein the secondary filling is extruded from the extrusion nozzle at an acute angle to a direction of extrusion of the primary filling.
Thomas et al. further teach what has been previously recited wherein the two nozzles which comprise extrusion ports, should be placed one above the other, one of which is inclined with respect to the other. Further, the nozzles are articulated to one another and have an angle of inclination with respect to the horizontal that can be adjusted and wherein the axes of the nozzles make an angle of 5° to 15° between them [0034], Thomas et al. also disclose the projection of the plane of the nozzle outlet onto a vertical plane parallel to the direction of travel and perpendicular to the plane of the support defines a line which makes an acute angle of at least 45°, and preferably an angle ranging to as high as 85° with the horizontal in the said plane of projection, viewed in the direction of travel of the support [0030].
It would have been obvious to one of ordinary skill in the art to extrude the primary filling of Rapaport in view of Garcia at an acute angle, because Thomas et al. demonstrate that extrusion at acute angles was already found to be suitable for making desirable extruded and coextruded desserts at the time of filing.
Regarding claim 43, Rapaport as modified by Garcia, Murray et al. and Thomas et al. teach the method of co-extrusion as recited above with respect to claim 2, wherein Garcia suggests configuring an extrusion nozzle for dispensing the filling so that it is located within the extrusion port. Although the combination of references fail to expressly teach co-extruding the secondary filling within the extrusion port within about one-half inch of the outlet opening, given that the prior art suggests co-extruding with a nozzle arrangement that is within the extruder and in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art to configure and/or position the nozzle anywhere within the extruder (extrusion port) in order to achieve a desirable coextruded end product.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaport (USPGPub 2001/0002267 Al), Garcia (USPGPub 2007/0160707 Al) and Murray et al. (USPGPub 2003/0129281 Al) as evidenced by Haines et al. (WO 2011/104564 Al) and Thomas et al. (USPGPub 2004/0258820 Al) as applied to claim 26 above, in view of Fornaguera (USPN 7,771,182 B2).
With respect to claim 27, Rapaport as modified by Garcia, Murray et al. and Thomas et al. teach the method as recited above regarding oscillating the extrusion nozzle for the secondary filling. However, the references are silent to controlling the flow of the secondary filling with a regulator, said regulator being oscillated in unison with the extrusion nozzle.
Fornaguera teaches a method of forming an extrudate that has been center-filled (abstract). The method for filling uses an apparatus which includes a flow regulator in fluid communication with an inlet end of each conduit for dispensing fill material into each confectionery rope (column 3, lines 50-56; column 6, lines 41-45).
Both Rapaport as modified by Garcia, Murray et al. and Thomas et al. as well as Fornaguera teach methods of extrusion and introducing a filling material. It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have controlled the flow of the secondary filling of the modified Rapaport with a regulator, because Fornaguera demonstrates that flow regulators were already found to be suitable for controlling the flow of various fill materials during an extrusion process at the time of invention. Furthermore, given that Fornaguera teach flow regulators that are in fluid communication with the inlet end of the fill material dispenser and that Rapaport as modified by Garcia, Murray et al. and Thomas et al. teach oscillating the extrusion nozzle of the secondary filling, it would have also been obvious to have the flow regulator oscillate in unison with the extrusion nozzle to enable fluid communication.

 (2) Response to Argument

Appellant argues that none of the references applied in the Final Office Action to reject claim 1 teaches or suggests pushing the secondary filling into the primary filing within a common extrusion port so as to deform the primary filing (emphasis Appellant) (Brief, pp. 10-11).
This argument is not persuasive.  Initially, the examiner notes that a PTAB decision in the instant application was rendered on February 4, 2019, and a Request for Rehearing of that decision was denied on June 3, 2019.  In the independent claim that was affirmed, the claim required “wherein the secondary filling is pushed into the primary filling as to be embedded in, yet externally exposed from, the primary filling.”  This limitation remains in the claims currently on appeal, and continues to be rejected over the same references as previously applied.  
The difference in the pending claims and the previously adjudicated claims is the addition of the limitation of the secondary filling being “extruded from an extrusion nozzle within the extrusion port”.  The additional extruding, coextruding and pushing limitations that appear in claim 1 on appeal were previously present in claims 3 and 4, which were also affirmed in the decision rendered February 4, 2019.
Where Appellant continues to argue that none of the references applied in the Final Office Action teach or suggest pushing the secondary filling into the primary filling, the examiner notes that paragraph [0031] of Murray states that the extruded products are prepared using a low to moderate shear extruder, which operates under pressures.  Therefore, the extrusion process of Murray requires force.  Because Murray teaches a co-extrusion process with the requisite pressure and force, the process of Murray, which is used to modify the Rapaport reference, is considered to teach “pushing” as required by the claims.
Regarding the limitation of the extrusion nozzle being within the extrusion port, Garcia is relied upon to teach that this configuration was known in the prior art at the time of the instant invention.  As set forth above, Garcia teaches that the nozzle in Fig. 9 may be further adapted or configured to dispense the stabilized gel component simultaneously or substantially simultaneously with the extrusion of the chewing gum substrate [0081] as well as another embodiment with a nozzle arrangement in the extruder that extrudes the stabilized gel component and the chewing gum together (Table 1), one of ordinary skill in the art would have found it obvious to configure the extrusion apparatus of Rapaport as modified by Garcia so that the nozzle for extruding the filling (stabilized gel) component is located within the extrusion port, wherein the filling and the outer substrate can be put together within the extrusion port.  This combination would have been expected to provide the predictable result of a coextruded primary and secondary filling where the secondary filling is externally exposed from the primary filling.  Appellant has not provided any convincing arguments or evidence that the claimed configuration provides an unexpected result where coextrusion is well known in the prior art.
Regarding Rapaport, Appellant argues that the reference does not teach the secondary filling being pushed into the primary filling to deform the primary filling (Brief, p. 11).
This argument is not persuasive, as Rapaport alone is not relied upon to teach these limitations, rather Rapaport serves as the primary reference to teach that, at the time of the instant invention, extruded cheesecake snack bars having primary and secondary (e.g., fruit) fillings, as well as a base that is graham cracker.  The additionally claimed extrusion parameters are taught by the additional pieces of prior art which, in total, are considered to render the claimed method of making snack bars obvious.
Regarding Garcia, Appellant argues that the gel component of Garcia is not forced (pushed) into the chewing gum substrate so as to deform the chewing gum substrate.  Appellant points to Fig. 10 of Garcia, which shows a U-shaped cross-section that is maintained after the gel component has been dispensed (Brief, p. 12).
The examiner disagrees with Appellant’s assertions. Garcia teaches an embodiment wherein the stabilized gel component is transferred to a nozzle arrangement in an extruder, and wherein through this nozzle arrangement in the extruder the gum and stabilized gel component are put together (Table 1- step 8).  By the fact that the gel component (i.e., secondary filling) and the gum (i.e., primary filling) are extruded together, the secondary filling is considered to be “pushed” into the primary filling.  While it is claimed that the secondary filling is pushed into the primary filling to approximately half of the depth, there is no requirement as to how much of the primary filling is to be displaced or deformed.  Where Garcia, for example, may have a channel for the secondary filling, where the secondary filling is extruded/pushed into this channel, the primary filling is considered to be “deformed” to meet the claim where there is no limit on how great, or how minor, this deformation is to be.

Appellant states that Haines does not disclose one material being pushed into another within an extrusion port as claimed (Brief, p. 12).
The examiner notes that Haines is cited as an evidentiary reference that discloses that the extrusion or co-extrusion process enables a material to be “pushed” through a die (page 36, lines 25-30).
Appellant argues that Murray teaches away from “a forceful pressure differential” and extrusion without excessive pressure, and as such, Murray does not remedy the deficiencies of Rapaport, Garcia and Haines to teach “wherein the secondary filling is extruded from an extrusion nozzle within the extrusion port and pushed into the primary filling within the extrusion port as to be embedded in, yet externally exposed from, the primary filling.” (Brief, p. 13).
This argument is not persuasive.  The examiner again notes that claims containing the limitation “wherein the secondary filling is pushed into the primary filling to be embedded in, yet externally exposed from, the primary filling” were previously before this board and the rejection set forth by the examiner was affirmed in a decision dated February 4, 2019.  Where Appellant argues that Murray teaches away from a “forceful pressure differentiation,” the examiner notes that there are no specifically claimed pressures, or pressure differences.  Where Murray speaks to coextrusion without excessive pressure, that does not mean that absolutely no pressure is applied.  Therefore, at least some degree of “pushing” would be expected and the fact that Murray suggests pressure is applied is sufficient to satisfy the claim limitations.
Murray was not relied upon to teach the extrusion nozzle within the extrusion port.  Garcia was relied upon to teach the configuration of the extrusion within the extrusion port.
Appellant argues that as extrusion to any depth is not disclosed by the combination of references, pushing the secondary filling into the primary filling to approximately half the depth would not have been obvious (Brief, pp. 13-14).
While pushing the secondary filling into approximately half the depth of the primary filling is not expressly disclosed in the prior art, where the prior art shows a secondary filling within and below the surface of a primary filling, the secondary filling is considered to be extruded “to a depth” in the primary filling.  Thus, it remains the examiner’s stance that extrusion to a depth as well as adjusting the depth of the co-extruded secondary filling would have been obvious to one of ordinary skill in the art based on how much of the particular secondary filling is desired for use in the primary filling and the snack bar.  Further, Appellant has provided no evidence that the claimed depth to “half of the depth” of the primary filling of extrusion provides any expected results where the applied prior art generally teaches the secondary filling to be extruded to a depth in the primary filling.  As stated above, while it is claimed that the secondary filling is pushed into the primary filling to approximately half of the depth, there is no requirement as to how much of the primary filling is to be displaced or deformed.  Where Garcia, for example, may have a channel for the secondary filling, where the secondary filling is extruded/pushed into this channel, the primary filling is considered to be “deformed” to meet the claim where there is no limit on how great, or how minor, this deformation is to be.
Regarding the rejection of claims 2 and 43, Appellant argues that Thomas does not remedy the deficiencies of Rapaport, Garcia, Haines and Murray, and “certainly teaches away from a secondary filler nozzle in a common extrusion port with a primary filling.”  Appellant goes on to argue that Thomas would suggest locating the nozzle downstream of the extruder outlet as shown in Fig. 1 of Thomas (Brief, pp. 14-15).
As discussed in the rejection above, Garcia teaches that the extrusion nozzle can be adapted or configured, including dispensing the gel component (i.e., secondary filling) simultaneously with the extrusion of the chewing gum substrate (i.e., primary filling) [0081].  Thomas teaches that a duct 12 opens into the upper end of one of the nozzles to produce an edging of sauce on the ribbon by coextrusion [0043].  Where this duct opens into the upper end of the nozzle prior to extrusion, it is considered to be upstream and of and directly adjacent to the outlet opening of the extrusion port.  Therefore, contrary to Appellant’s arguments, Thomas does suggest locating the nozzle upstream of the extruder outlet as seen in Fig. 2 of Thomas and described at [0043].  Where Garcia teaches extrusion nozzles can be adapted or configured, and where Thomas teaches a configuration as claimed, the claimed location of the extrusion nozzle that is upstream of, but directly adjacent, an outlet opening of the extrusion port thus continues to be considered obvious over the applied prior art.
Regarding the rejection of claims 5-8, Appellant argues that oscillating the extrusion nozzle as taught by Thomas would not yield a secondary filling whose shape is determined by the channels in the primary combination, and this repeating pattern of the secondary filling would not be pushing into so as to deform a primary filling (Brief, pp. 15-16).
This argument is not persuasive.  As stated in the rejection above, oscillation of extrusion nozzles is known in the art.  Further, Rapaport mentions at [0024] that those skilled in the art will realize that other configurations or shapes for the cheesecake products can be used.  Therefore, one of ordinary skill in the art would have found it obvious to oscillate the second or upstream nozzle of Rapaport as modified by Garcia and Thomas et al. relative to the nozzle which comprises the extrusion port beneath it in order to obtain a co-extruded secondary fruit filling with a non-linear repeating pattern that is contrasted from the other layer.  This would have provided the predictable result of a patterned secondary filling.  To have changed the pattern, from a straight line to a non-linear or sinusoidal pattern, is not considered to represent an unobvious contribution over the prior art.
With regard to the rejection of claim 25, Appellant argues that the angling of the extrusion nozzle of Murray as suggested by the examiner would increase the shearing between phases, and therefore Murray teaches away from the angling of the extrusion nozzle as claimed (Brief, pp. 16-17).
This argument is not persuasive.  Where Thomas et al. is relied upon to teach that extrusion ports were known to be angled, the limitation of extruding the secondary filling from the extrusion nozzle which is at an acute angle is considered to be met as set forth in the rejection above.  Further, where claim 25 states that the extrusion nozzle is at an “acute” angle, the examiner notes that an acute angle is simply an angle less than 90°.  Thomas et al. teaches that angles of extrusion nozzles are known to be adjusted, and there is no requirement in the claims that the nozzle be at any particular angle, only that the angle be “acute.”  Therefore, where Appellant provides no evidence that angling the extrusion nozzle increases shear, and where there is no specific angle claimed, other than the angle is less than 90°, claim 25 continues to be considered obvious over the applied prior art as set forth above.  
Appellant presents no additional arguments with regard to the rejections of claims 26 and 27 (Brief, p. 17).
Therefore, these rejections are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791  
                                                                                                                                                                                                      /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.